Order granting motion of defendant John J. McDonald to vacate service of the summons and complaint upon him as acting president of the International Union of Steam and Operating Engineers, unanimously reversed, with twenty dollars costs and disbursements and the motion denied, with ten dollars costs, with leave to the defendant-respondent to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.